Citation Nr: 1012887	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-31 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
pterygium of the left eye.

2.  Entitlement to service connection for pterygium of the 
left eye.

3.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

4.  Entitlement to a compensable disability rating for left 
ear hearing loss.

5.  Entitlement to a compensable disability rating for 
pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976 
and from January 1977 to July 1985.

The matters of entitlement to increased ratings for 
tinnitus, left ear hearing loss, and pterygium of the right 
eye come before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in June 2006, a statement of 
the case was issued in August 2006, and a substantive appeal 
was received in October 2006.

The matter of entitlement to service connection for 
pterygium of the left eye comes before the Board on appeal 
from a January 2008 RO rating decision.  A notice of 
disagreement was received in February 2008, a statement of 
the case was issued in August 2008, and a substantive appeal 
was received in September 2008.

In November 2009, the Veteran testified at a Board video 
conference hearing before the undersigned Veterans Law 
Judge.  A transcript of this proceeding is associated with 
the claims file.

A claim of entitlement to service connection for residuals 
status post pterygium excision of the left eye under 38 
U.S.C.A. § 1151 was received in December 2009, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for 
pterygium of the left eye under a merits analysis, and 
entitlement to compensable disability ratings for left ear 
hearing loss and for pterygium of the right eye are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2002 RO rating decision denied entitlement to 
service connection for pterygium of the left eye; the 
Veteran perfected his appeal but subsequently withdrew his 
appeal.

2.  Certain evidence received since the RO's May 2002 rating 
decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of entitlement to service connection for pterygium 
of the left eye and raises a reasonable possibility of 
substantiating the claim.

3.  In a November 2009 written communication, the Veteran 
indicated that he wished to withdraw his appeal for 
entitlement to a disability rating in excess of 10 percent 
for tinnitus.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision which denied entitlement to 
service connection for pterygium of the left eye is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).

2.  New and material evidence has been received since the 
RO's May 2002 rating decision, and the claim of entitlement 
to service connection for pterygium of the left eye is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for withdrawal of an appeal have been met 
for entitlement a disability rating in excess of 10 percent 
for tinnitus, and the Board does not have appellate 
jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 
C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The request to reopen the Veteran's claim for pterygium of 
the left eye involves an underlying claim of service 
connection.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 


New and Material Evidence

Generally, an unappealed RO denial is final under 38 
U.S.C.A. § 7105(c), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

The Veteran's request to reopen his claim was received in 
August 2007, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  See also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Historically, the Veteran filed a claim of entitlement to 
service connection for pterygium of the left eye in October 
2001.  In support of his claim, the evidence of record 
contained the Veteran's service treatment records, a March 
2002 VA examination, and a statement made by the Veteran.

Service treatment records document that in March 1984 the 
Veteran complained of a five month history of blurred 
vision.  During an ophthalmology consultation, in March 
1984, the Veteran was diagnosed with pterygium of the right 
eye.

In a May 2002 rating decision, the RO denied entitlement to 
service connection for pterygium of the left eye.  The Board 
notes that the RO ultimately found that the Veteran's 
service treatment records contained no evidence of treatment 
or diagnosis of the claimed condition, and the March 2002 VA 
examination did not offer a nexus to service.

The Veteran perfected his appeal of the May 2002 rating 
decision.  Specifically, a notice of disagreement was 
received in June 2002, a statement of the case was issued in 
August 2002, and a substantive appeal was received in 
September 2002.  However, in February 2003, the Veteran 
stated that a 10 percent disability rating under 38 C.F.R. 
§ 3.324 would resolve all of his issue on appeal.  
Subsequently, a March 2003 RO rating decision awarded the 
Veteran a 10 percent evaluation under 38 C.F.R. § 3.324.  
Therefore, the Veteran's appeal was withdrawn and the May 
2002 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.204.  Accordingly, service connection for pterygium of 
the left eye may only be considered on the merits if new and 
material evidence has been received since the time of the 
May 2002 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In August 2007, the Veteran filed a request to reopen his 
claim for entitlement to service connection for pterygium of 
the left eye.  In support of his claim, the new evidence of 
record included VA treatment records, VA medical 
examinations, Social Security Administration records, a lay 
statement from the Veteran's spouse, multiple statements 
submitted by the Veteran, and testimony provided by the 
Veteran during a November 2009 Board hearing.

VA treatment records reflect the Veteran's complaints of and 
treatment for pterygium of the left eye.  VA examinations 
diagnosed the Veteran with pterygium of the left eye.  
During the November 2009 Board hearing, the Veteran 
testified that his left eye disability had just barely 
started during service, and that it has worsened since 
service.  The Board finds that the Veteran is competent to 
describe experiencing problems with vision.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (providing that 
certain symptoms such as ringing in the ears are capable of 
lay observation).  The Board notes that pterygium is a wing-
like structure, applied especially to a triangular fold of 
membrane, extending from the conjunctiva to the cornea.  
Norris v. West, 11 Vet. App. 219, 220 (1998).

Certain evidence submitted since the May 2002 RO decision is 
new to the record and is material, as it suggests that the 
Veteran's pterygium of the left eye may be related to his 
active duty service, and provides continuity of 
symptomatology.  As the Veteran's claim was previously 
denied due to lack of evidence showing an in-service 
diagnosis or treatment of pterygium of the left eye, or a 
nexus to service, the Board has determined that the above 
evidence is new and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection.  Therefore, the claim of service 
connection for pterygium of the left eye is reopened.  38 
U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the 
merits of the underlying service connection claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the actions taken by 
the RO as directed in the remand section of this decision.




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for pterygium of 
the left eye.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision.

The issue of entitlement to a disability rating in excess of 
10 percent for tinnitus is dismissed.


REMAND

Briefly, the Veteran is seeking entitlement to service 
connection for pterygium of the left eye, and also contends 
that the evaluations assigned for his left ear hearing loss 
and pterygium of the right eye do not accurately reflect the 
severity of these disorders.  Currently, both the Veteran's 
left ear hearing loss and pterygium of the right eye are 
considered noncompensable.

During the November 2009 Board hearing, the Veteran 
testified that his left ear hearing loss had increased in 
severity since his last VA audiological examination.  While 
a new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an indication of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran 
was last afforded a VA audiological examination in June 
2007.  Under the circumstances, the Board finds that another 
VA examination is appropriate.  In addition, the Board notes 
that during the November 2009 Board hearing the Veteran 
testified that he would be willing to report to such an 
examination.

As to the Veteran's claim of entitlement to service 
connection for pterygium of the left eye, the Board finds 
that the Veteran has not been provided an adequate VA 
examination.  The Board notes that VA administered 
examinations pertaining to his claimed pterygium of the left 
eye in March 2002, April 2005, April 2006, and June 2007.  
In March 2002, the examiner diagnosed the Veteran with 
bilateral pterygium, but stated that without the claims file 
she did not know if the pterygia was related to service.  In 
April 2005, the examiner diagnosed the Veteran with 
bilateral pterygium, but stated that the claims file needed 
to be reviewed, and that rendering an opinion without it 
would be pure speculation.  On April 3, 2006, the examiner 
diagnosed the Veteran with bilateral pterygium, but stated 
that rendering an opinion would be pure speculation without 
reviewing the claims file.  On April 4, 2006 (signed April 
7, 2006), the examiner diagnosed the Veteran with bilateral 
pterygium, but stated that she could not offer a nexus 
opinion without resorting to mere speculation, given that 
the Veteran's claims file had not been provided during the 
past three VA compensation and pension eye examinations.  In 
June 2007, the examiner reviewed the Veteran's claims file, 
diagnosed the Veteran with bilateral pterygium, but did not 
offer a nexus opinion with regard to the Veteran's pterygium 
of the left eye.  Given that none of the VA examinations 
have included both the review of the Veteran's claims file 
and a nexus opinion, the Board finds that the previous VA 
examinations were all inadequate.  Therefore, the Board 
believes that scheduling the Veteran for another VA 
examination for his claimed pterygium of the left eye is 
necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

With regard to the Veteran's claim of entitlement to a 
compensable disability rating for pterygium of the right 
eye, the Board believes that scheduling the Veteran for 
another VA examination is appropriate in this case.  In this 
regard, the Board notes that it has already determined that 
the Veteran should be scheduled for a VA ophthalmologic 
examination to ascertain the nature and etiology of his 
pterygium of the left eye.  Therefore, under the 
circumstances, the Board finds that also determining the 
current severity of his pterygium of the right eye during 
the VA examination is appropriate.  In addition, the Board 
also notes that the Veteran has received relevant VA 
treatment since his last VA compensation and pension eye 
examination in June 2007, including excision pterygium of 
the right eye in July 2008.

Furthermore, the Board notes that additional relevant VA 
treatment records (covering treatment from September 2009 to 
December 2009) were received in December 2009.  This 
evidence will undergo preliminary review by the AMC/RO 
during the course of the remand actions directed below.

Finally, the Board notes that all relevant VA treatment 
records may not be associated with the claims file.  In this 
regard, the Board notes that there is a gap of treatment 
records from October 27, 2008 to September 25, 2009.  As 
such, the AMC/RO should obtain any missing VA medical 
records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 
C.F.R.  § 3.159(c); Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any VA 
medical records (not already of record) 
relevant to the appeal, specifically 
including records between October 27, 2008 
and September 25, 2009 from the El Paso, 
Texas VA Health Care System. 

2.  The Veteran should be scheduled for a 
VA eye examination (of both eyes) to 
ascertain the nature and etiology of his 
pterygium of the left eye, and to 
determine the current severity of his 
pterygium of the right eye.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and 
examining the Veteran the examiner should:

a)  Ascertain the current severity of 
the Veteran's pterygium of the right 
eye.  Appropriate examination findings, 
to include vision impairment, 
disfigurement, conjunctivitis, etc., 
should be reported to allow for 
evaluation under 38 C.F.R. § 4.79, 
Diagnostic Code 6034.

b)  The examiner should also offer the 
following opinion:

Is it at least as likely as not 
(i.e., a 50% or higher degree of 
probability) that the Veteran's 
claimed pterygium of the left eye 
is causally related to his active 
duty service or any incident 
therein?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

3.  The Veteran should be scheduled for a 
VA audiological examination to determine 
the current severity of his left ear 
hearing loss.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  After reviewing the 
claims file and examining the Veteran, the 
examiner should ascertain the current 
severity of the Veteran's left ear hearing 
loss.  Appropriate examination findings 
should be reported to allow for evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

4.  Thereafter, the AMC/RO should read the 
examination reports obtained, and ensure 
that all requested findings, opinions, and 
conclusions have been provided.

5.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


